Citation Nr: 0532701	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  03-14 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a 
disability manifested by chest pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1943 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, that denied the 
above claim.

In December 2004, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.


FINDINGS OF FACT

1.  In October 2000, the RO determined that new and material 
evidence was not received to reopen the claim for chest 
pains.  The veteran did not perfect an appeal.

2.  Evidence received since the October 2000 RO decision 
denying reopening the claim for entitlement to service 
connection for chest pains does not relate to an 
unestablished fact necessary to substantiate the claim, and 
raises no reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 2000 RO decision denying reopening the claim 
for entitlement to service connection for chest pains is 
final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 
20.1100 (2005).

2.  The evidence received since the RO's October 2000 
decision is not new and material; thus, the claim of service 
connection for chest pains is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) 
(West 2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in December 2004.  The veteran was told 
of the requirements to successfully reopen his claim, advised 
of his and VA's respective duties, and asked to submit 
information and/or evidence pertaining to the claim, which 
would include that in his possession, to the RO.  The content 
of this letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Any defect with respect to the timing of the notice was 
nonprejudicial.  There is no indication that the outcome of 
the case has been affected, as the evidence received 
following the notice letter was subsequently considered by 
the RO in the June 2005 supplemental statement of the case.  
Accordingly, there is no indication that the outcome of the 
case would have been different had the veteran received pre-
adjudicatory notice.  The veteran has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim.  See Mayfield v. Nicholson, 19 Vet. 
App. 220 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service treatment 
records, has been obtained and associated with the claims 
file.  There is no indication of any relevant records that 
the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  However, VA examination is 
not required in this case because the veteran has not 
submitted new and material evidence to reopen the claim.  See 
38 C.F.R. § 3.159(c)(4)(iii) (2005).  The duty to notify and 
assist having been met by the RO to the extent necessary, the 
Board turns to the analysis of the veteran's claim on the 
merits.


II.  Factual background

In November 1978, the RO received affidavits from J.D., 
W.B.S., and P.M. stating that they served with the veteran 
and that he sustained a chest injury as a result of a fall 
during combat and later began spitting blood.  As a result, 
he was confined to a hospital for treatment.  Following his 
hospital stay, he continued to complain about chest pains.

In November 1978, the RO denied service connection for 
malaria, chest pains, and shrapnel wound to the stomach.  The 
RO stated that there was no evidence of record, aside from 
affidavits from J.D, W.B.S., and P.M., which shows that the 
veteran incurred any disability during service.  The veteran 
was notified of the RO's decision and of his appellate 
rights, and he appealed.

In July 1979, the RO received a letter from Dr. E.F. Bayuga 
dated May 1979 stating that the veteran underwent a physical 
examination in his clinic for long standing anterior chest 
pain, easy fatigability and cough.  The veteran stated that 
these symptoms began during service after sustaining some 
wounds.  Physical examination showed clear lungs with no 
rales and a normal heart.  A chest x-ray revealed fibroid 
strands between the first and second anterior intercostal 
space.  The heart appeared normal.  Well-healed scars were 
noted in the supra pubic area and on the left medial aspect 
above the left inguinal fossa.  The veteran was diagnosed as 
having pulmonary tuberculosis, activity undetermined and 
post-service connected healed wounds, suprapubic and thigh 
upper third, left medical aspect.  The physician stated that 
this report was submitted to the RO to consider whether these 
disabilities are related to service.  It was noted that the 
pulmonary findings appeared chronic in nature.

In October 1979, the Board denied service connection for a 
chest disorder, including pulmonary tuberculosis, and 
shrapnel wounds of the stomach as the evidence did not show 
that they were incurred in or aggravated by service.

In March 1981, the RO received a letter from Dr. E.F. Bayuga 
dated February 1981 stating that the veteran underwent an 
examination on the date of the letter for complaints of pain 
in the chest.  The veteran stated that the chest pain had 
been there for a long time and began having an associated 
cough.  Physical examination revealed a normal chest, lungs 
well expanded and clear, and normotensive, strong heart beat 
with regular rhythm.  

In March 1999, the veteran submitted a letter stating how he 
incurred a chest injury during service.  He contended that 
during combat, he fell and hit his chest on a rock and was 
treated in an American hospital.  He was hospitalized again 
for three months for chest pains. 

In an April 2000 rating decision, the RO denied reopening the 
veteran's claim as he failed to submit new and material 
evidence for his claims for service connection for malaria, 
chest disorder, or shrapnel wounds to the stomach.  

In September 2000, the RO received medical records from 
Benguet General Hospital, which showed that the veteran was 
admitted to the hospital in March 2000.  The discharge 
summary stated that the veteran was admitted with a 
productive cough, which began one month prior to admission, 
and was diagnosed as having community-acquired pneumonia 
category II and pulmonary tuberculosis.  

In an October 2000 rating decision, the RO again denied 
reopening the veteran's claim as no new and material evidence 
had been submitted.  The RO explained that although the 
Benguet General Hospital records were new, they were not 
material as they did not bear directly and substantially upon 
the issue of whether the veteran's conditions occurred during 
service.  The veteran was notified of this decision and of 
his appellate rights by letter dated November 29, 2000.  He 
submitted a notice of disagreement in January 2001.  A 
statement of the case was issued in June 2001.  The veteran 
did not submit a timely substantive appeal.

In March 2002, the veteran submitted another claim for 
service connection for malaria, chest disorder, and shrapnel 
wounds to the stomach.

In July 2002, the veteran submitted a statement as to how he 
was injured during service.  He stated that while running 
away from the enemy, he fell and hit his chest on a rock.  
When he returned to Headquarters, be began spitting up blood 
and was taken to the hospital where he was confined for about 
one month.  

In August 2002, the RO issued a decision denying reopening 
the veteran's claim for service connection.  The veteran 
appealed.

Treatment records from Epiphany Diagnostic, Inc. dated in 
February 2003 showed that the veteran was treated for 
cavitary pulmonary tuberculosis in 2001 and 2002.  Records 
from Baguio General Hospital and Epiphany Diagnostic dated 
June 2003 were received showing treatment for moderate to 
severe sensorineural hearing loss.  In addition, copies of 
the Benguet General Hospital records regarding the veteran's 
March 2000 hospital admission were also submitted.  A record 
from St. Louis University Hospital of the Sacred Heart showed 
a diagnosis of diabetes mellitus, but it does not appear that 
this is the veteran's treatment record, as the sex on the 
form is indicated as a female.


III.  Legal analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2005).  Certain chronic 
diseases, including cardiovascular disease, which become 
manifest to a compensable degree within the year after 
service, will be rebuttably presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.  If active tuberculosis is manifest to a 
compensable degree within three years after separation from 
service, the disorder may be presumed to have been incurred 
in service.

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

The veteran maintains that he engaged in combat with the 
enemy.  In the case of a veteran who engaged in combat with 
the enemy in active service with a military, naval, or air 
organization of the United States during a period of war, the 
Secretary of the VA shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2005).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  38 C.F.R. § 3.156(a) (2005).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.   

In October 2000, the RO denied the veteran's request to 
reopen his claim for service connection for chest pains.  The 
basis of the denial was that no new and material evidence was 
submitted.  As he did not perfect an appeal, that decision is 
final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2005).

The evidence received subsequent to the October 2000 final RO 
decision is presumed credible for the purposes of reopening 
the appellant's claim unless it is inherently false or 
untrue, or it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

At the time of the RO's October 2000 rating decision, the 
record did not contain evidence showing that the veteran's 
chest pains were related to service.  Evidence obtained since 
that time likewise does not establish a nexus between a 
disability manifested by chest pain and service.  

The evidence associated with the claims file subsequent to 
the RO's October 2000 decision consists of the following:  
records from Benguet General Hospital, Epiphany Diagnostic, 
Baguio General Hospital, and St. Louis University Hospital of 
the Sacred Heart.  

The Board finds that new and material evidence has not been 
received.  The Benguet General Hospital records received 
after October 2000 were duplicates of records previously 
submitted, and are therefore not new.  The February 2003 
record from Epiphany Diagnostics showing a diagnosis of 
pulmonary tuberculosis is cumulative and therefore not new, 
as there was evidence before the RO in October 2000 showing 
that the veteran suffered from this disability.  

Although the Baguio General Hospital and June 2003 records 
from Epiphany Diagnostics are new, they are not material as 
they only indicate that the veteran had hearing loss and do 
not address his chest pains.  The records from St. Louis 
University Hospital of the Sacred Heart are not material as 
they do not pertain to the veteran.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a) (2005).  Although the evidence is new, 
it does not establish by itself or with previously submitted 
evidence that a disability manifested by chest pain is 
related to service.  

The only evidence submitted to show that the veteran's chest 
pains resulted in or were related to service are the 
veteran's own statements.  The veteran's own statements, 
however, are essentially a repetition of his previous 
assertions that were before the RO in 2000, and are 
cumulative and not new.  See Paller v. Principi, 3 Vet. App. 
535, 538 (1992) (distinguishing corroborative evidence from 
cumulative evidence).  Further, lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 211 
(1993).  

Thus, like the evidence of record at the time of the RO's 
October 2000 decision, regardless of whether or not the 
veteran sustained an injury to the chest during service, the 
record still does not contain any competent evidence that a 
disability manifested by chest pain had its onset during 
active service or any applicable presumptive period or is 
related to any in-service disease or injury.  As such, the 
newly submitted evidence does not raise a reasonable 
possibility of substantiating the claim.  The newly submitted 
evidence is not material because it does not, by itself or 
when considered with previous evidence of record, relate to 
an unestablished fact necessary to substantiate the claim.  
Consequently, the record does not contain new and material 
evidence to reopen the claim for chest pains.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2005).


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for a disability 
manifested by chest pain is not reopened.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


